218 F.3d 639 (7th Cir. 2000)
LOUISE HILL, Plaintiff-Appellant,v.AMERICAN GENERAL FINANCE, INCORPORATED,  a corporation,    Defendant-Appellee.
No. 99-2682
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 21, 2000Decided May 4, 2000Rehearing and Rehearing En BancDenied July 27, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 96 C 242--William D. Stiehl, Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, and DIANE P. WOOD and  EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
Allegedly fed up with her  boss making highly offensive remarks, Louise Hill  complained and ultimately sued her employer  American General Finance, Incorporated for sexual  and racial harassment and for retaliating against  her for complaining about it, all under Title VII  (42 U.S.C. sec. 2000e et seq.). Prior to the  recent establishment of a standard for company  liability based on the conduct of supervisors  under Title VII, the district court granted  summary judgment dismissing Hill's case. Our task  is to determine whether the grant of summary  judgment is consistent with the standard as it  was set out in Faragher v. City of Boca Raton,  524 U.S. 775, 118 S. Ct. 2275 (1998), and  Burlington Indus., Inc. v. Ellerth, 524 U.S. 742,  118 S. Ct. 2257 (1998).


2
Hill went to work in the defendant's Alton,  Illinois, office in September 1994. She became a  lending/collection administrator. Her job was to  extend loans and credit, close on loans, and  collect past-due accounts. She worked in a one-  room office with up to eight other people,  including her supervisor Darin Brandt. At the  time, Hill was the only African-American working  in the tiny office.


3
Hill alleges that within a month of her arrival  in the office, Brandt began to act in a way which  amounted to sexual and racial harassment. He made  reference to the size of his penis. He said, "I  like a woman with a big ass, like Louise's." He  asked her if a doctor's appointment was for her  breasts or between her legs. He talked about the  ways he liked sex, the frequency of sex, and  about pornographic movies. He once, according to  Hill, rubbed his pelvis against her buttocks and  said, "Boy that feels good." He said, "Once you  go black, you never go back"; "Don't come into  this office talking black, because this ain't no  Aunt Jemima office"; he was "sick of black people  getting food stamps and having all those black  babies." In moving for summary judgment, AGF had  to accept Hill's allegations as true. The company  also does not contest that Brandt's conduct was  harassment.


4
On February 2, 1995, Hill wrote a letter to  AGF's chief executive officer complaining of  Brandt's behavior to customers and of his vulgar  language. She signed the letter "Lillie Rogers,"  representing herself as a customer. She wrote  another letter on February 6 which she signed "a  very worried and frighten[ed] employee." On  February 23 the Human Resources Department  conducted an investigation; Hill was interviewed,  and although the director of operations, Gary  English, suspected that Hill had written the  letters, Hill did not acknowledge that she had.  No other employees confirmed any of the  harassment, but some admitted they had  conversations of a sexual nature in the office.  On March 9 English issued Brandt a warning for  allowing such conversations to take place. About  the same time, English mentioned that AGF would  be opening additional offices and suggested the  possibility that Hill might be interested in  training in what seems to have been a self-  directed, computerized, instructional program,  called the BEST program, to be an assistant manager. English considered Hill to be an  outstanding salesperson and that her talent for  dealing with people was the best he'd ever seen.


5
On April 14 Hill wrote a letter to English in  which she set out instances of harassment. This  time she signed her own name. Two days later,  Carleen Thompson, the company's human resources  attorney, and Larry Bauer, outside counsel for  the company, went to Alton to investigate. They  conducted a follow-up investigation on April 26,  1995. Thompson concluded that she should issue a  written warning to Brandt, provide him with  additional training, transfer and demote him, and  transfer Hill to prevent retaliation from her co-  workers. On May 2, 1995, Brandt was transferred  to the Belleville branch office with a $10,000  reduction in pay. He received a written warning  for failing to cooperate with the investigation  and for inappropriate conduct. At the end of  April, Thompson informed Hill that she was being  transferred to the Kingshighway office in St.  Louis. Hill says it was a transfer to a dangerous  high-crime area in which she was required to make  door-to-door collection calls; AGF says evening  calls were extremely rare. Hill also claims that  the manager at Kingshighway was openly hostile to  her; she says he recommended that she be fired  for allegedly providing competitors with names of  prospective loan applicants, but she was  exonerated. Nevertheless, she resigned on July 6,  1995.


6
We review grants of summary judgment de novo,  drawing all reasonable inferences from the facts  in favor of the nonmovant. Parkins v. Civil  Constructors of Illinois, Inc., 163 F.3d 1027  (7th Cir. 1999). Summary judgment is appropriate  only if "there is no genuine issue as to any  material fact and . . . the moving party is  entitled to a judgment as a matter of law."  Federal Rule of Civil Procedure 56(c). We may  affirm on any ground on which there is support in  the record. Parkins. We evaluate this case, then,  to see if the record is sufficiently developed  for us to fairly apply the Faragher-Ellerth  standard or whether a remand to the district  court is required for an expansion of the record.


7
Whether a remand is necessary is a fact-based  call. Some cases have been remanded for necessary  development of the record. In fact, the Ellerth  case itself was remanded so that the "District  Court will have the opportunity to decide whether  it would be appropriate to allow Ellerth to amend  her pleading or supplement her discovery."  Ellerth, at 2271. Other cases have done pretty  much the same thing. See Rubidoux v. Colorado  Mental Health Inst. Pueble, 173 F.3d 1291 (10th  Cir. 1999); Burrell v. Star Nursery, Inc., 170  F.3d 951 (9th Cir. 1999); Wilson v. City of  Plano, Texas, 164 F.3d 900 (5th Cir. 1999). On  the other hand, of course, the Court found the  record in Faragher sufficient to order  reinstatement of the judgment for Faragher.  Similarly, although with a judgment for the  defendant, we found in Shaw v. Autozone, Inc.,  180 F.3d 806, 814 (7th Cir. 1999), cert. denied,  120 S. Ct. 790 (2000), that "while the standard  for liability has changed, the record and  arguments were fully developed for application of  the new standard."


8
The new standard is:    An employer is subject to vicarious liability to  a victimized employee for an actionable hostile  environment created by a supervisor with  immediate (or successively higher) authority over  the employee. When no tangible employment action  is taken, a defending employer may raise an  affirmative defense to liability or damages,  subject to proof by a preponderance of the  evidence . . . . The defense comprises two  necessary elements: (a) that the employer  exercised reasonable care to prevent and correct  promptly any sexually harassing behavior, and (b)  that the plaintiff employee unreasonably failed  to take advantage of any preventive or corrective  opportunities provided by the employer or to  avoid harm otherwise. While proof that an  employer had promulgated an anti-harassment  policy with complaint procedure is not necessary  in every instance as a matter of law, the need  for a stated policy suitable to the employment  circumstances may appropriately be addressed in  any case when litigating the first element of the  defense. . . .


9
No affirmative defense is available, however,  when the supervisor's harassment culminates in a  tangible employment action, such as discharge,  demotion, or undesirable reassignment.


10
Ellerth, at 2270; see also Faragher at 2292-2293.


11
Although Hill claims that she suffered an  adverse employment action as part of the  retaliation against her, she does not argue that  she suffered a tangible employment action as part  of her harassment claims. In fact, in her  deposition she states on several occasions that  in her mind the adverse employment action was not  based on either racial or sexual harassment, but  rather was in retaliation for her lodging her  complaint. Therefore, under Ellerth and Faragher  the company has a possible defense to the  harassment claims, and our review of the record  convinces us that AGF has established the defense  as a matter of law.


12
One element of the defense involves whether the  employee took advantage of opportunities to  prevent harassment. On the basis of the record we  must conclude that Hill did not notify the  company of the harassment until her letter of  April 14. The February letters were not a  reasonable effort at notification. They were not  signed and she did not acknowledge that she had  written those letters when the company  investigated the complaints set out in the  letters. In fact, Hill began her April 14 letter  by apologizing: "Please accept my apology for not  being completely honest during the interview with  you and the attorneys for the company." She then  proceeded to lay out some of her complaints about  Mr. Brandt and his treatment of her. So, starting  with her letter of April 14 Hill took reasonable  steps to correct the situation which existed in  the Alton office. But the same cannot be said for  her actions before April 14.


13
The other element of the defense is whether the  company "exercised reasonable care to prevent and  correct promptly any sexually harassing  behavior." It is not disputed that after the  April 14 letter the company took immediate  corrective action. In a flash, after the receipt  of the letter, the company again investigated  Brandt's conduct. Hill testified that English  came to Alton on April 16 in response to her  complaint and told her that if she had any  problems she should call him. In fact, by Hill's  own account, she and Brandt were in the Alton  office together for only 5 or 6 days after the  company received her complaint. Carleen Thompson  and Larry Bauer also conducted an investigation,  and as a result, Thompson concluded that both  Brandt and Hill should be transferred out of the  Alton office. Brandt's salary was cut by $10,000  in the transfer.


14
In regard to this element of the defense, we  are also told that we may consider whether the  company had policies or procedures to help  employees deal with problems of harassment. While  an appropriate anti-harassment policy with  complaint procedure is not always necessary to  sustain the defense, it is a relevant  consideration. Ellerth.


15
AGF had a number of policies in place at the  time of these events.1 While they may leave  room for improvement, the policies get the job  done. One was entitled "Equal Employment  Opportunity; Policy Regarding," dated August 1,  1994. It set out that AGF's policy was to comply  with laws regarding equal employment without  regard to race. Questions regarding this policy  were to be directed to the group manager of  Employee and Field Relations. Another policy  statement was entitled "Sexual Harassment in the  Workplace; Policy Regarding." It set out AGF's  goal "to maintain a work environment free of  sexual harassment." The policy prohibited "sexual  advances, requests for sexual favors, and other  verbal or physical conduct of a sexual nature"  when, as relevant here, the "conduct has the  purpose or effect of substantially interfering  with an individual's work performance or creating  a work environment that is reasonably perceived  by the individual to be intimidating, hostile, or  offensive." A complaint procedure was set out in  another memorandum dated May 16, 1994, and  involved four basic levels. The first is to the  immediate supervisor or manager. If that fails  (as it obviously would here) or if the "employee  does not feel it is a matter that can be  discussed with the supervisor," the employee can  discuss the matter with the appropriate Field  Relations Consultant; the Associate Director,  Employee Relations and Benefits; or the Director  of Human Resources and Systems Management. The  third is a complaint to the Fair Employment  Practices Compliance Officer. A telephone number  for complaints is provided. The fourth level is  the Personnel Administration Committee through  the Director of Human Resources and Systems  Management.


16
Hill claimed that she did not recall having  received copies of the policies. Perhaps not, but  Carleen Thompson testified at her deposition that  the policies within each branch office were kept  in a set of notebooks in a "public access type  place" where the employees could look at them.  More importantly, Hill testified that she knew  when she began to work for AGF that there was a  human resource group in the company whose job it  was to make sure there was no sexual or racial  harassment of employees. She testified that she  knew she could complain to that group if there  was a problem with harassment. She also  acknowledged knowing that she could talk with  English about complaints. And, of course, that is  precisely what she did. While it is true that her  anonymous letter and the one signed with a  fictitious name might show that she was somewhat  apprehensive about complaining, we have  previously determined that apprehension does not  eliminate the requirement that the employee  report harassment: "an employee's subjective  fears of confrontation, unpleasantness or  retaliation do not alleviate the employee's duty  under Ellerth to alert the employer to the  allegedly hostile environment." Shaw v. Autozone,  at 813.


17
As a matter of law, on the record as it exists,  AGF is entitled to summary judgment. Darin  Brandt's behavior, as alleged, was ignorant and  loutish. However, when the company was notified  of his behavior, it reacted with commendable  alacrity in almost a textbook example of what is  supposed to happen. Having failed to recover  damages, Hill may not see it quite that way, but,  in fact, the goal of Title VII is prevention, not  damages. When prevention occurs and there is no  adverse employment action, strict liability does  not apply. In Faragher the Court said:


18
Although Title VII seeks "to make persons whole  for injuries suffered on account of unlawful  employment discrimination," [citation omitted],  its "primary objective" like that of any statute  meant to influence primary conduct, is not to  provide redress but to avoid harm.    At 2292.


19
Hill also contends that she was retaliated  against in her transfer to Kingshighway and her  treatment once she got there. To prevail on this  claim, Hill must show that she suffered an  adverse job action because of her complaints of  harassment. McKenzie v. Illinois Dep't of  Transp., 92 F.3d 473 (7th Cir. 1996). Absent  direct evidence of retaliation, she must show  that (1) she engaged in activity protected under  Title VII; (2) she suffered an adverse employment  action; and (3) a causal connection exists  between the adverse action and her participation  in the protected activity. Smart v. Ball State  University, 89 F.3d 437 (7th Cir. 1996). An  adverse action occurs when an employee is fired  or demoted, suffers a decrease in benefits or  pay, or is given a significantly lesser job. Not  every unwelcome employment action qualifies as an  adverse action. Negative reviews, a change in job  title, an increased distance to travel to work,  or a lateral transfer do not, by themselves,  qualify. Id.


20
After Hill's April 14 letter, she contends that  she was retaliated against by a transfer to  Kingshighway and then by being forced out of a  training program. The transfer, however, was to  a position which presented better opportunities  for her as Hill herself admitted in her  deposition. The training program was a self-  directed program which she voluntarily started  when she arrived at Kingshighway. She resigned  her position before completing the program. Other  "allegations" of retaliation, such as that her  new supervisor rummaged in her desk drawers and  waste can and listened to her telephone calls,  cannot be considered adverse employment actions.  In fact, at her deposition she acknowledged that  she had no facts to support those claims.


21
The most serious problem Hill encountered at  Kingshighway occurred when her supervisor  recommended that she be terminated. But he had a  reason; Hill had given a friend at a competing  company information about loans AGF had rejected  (presumably so the friend's company could make  the loans). For her efforts to help her friend,  she had obtained a one-percent kickback, all of  which, needless to say, was in violation of AGF's  policies, though Hill claimed she did not know  about any such policies. AGF gave her a second  chance and rejected the recommendation to  terminate her. Given what Hill did, it is a  stretch to think that, in fact, her supervisor  was retaliating against her in this instance for  complaining about harassment at another office by  another supervisor. In short, Hill cannot sustain  a claim of retaliation.


22
Accordingly, we are convinced that the record  before us supports the grant of summary judgment  and that it would be a wasteful and fruitless  exercise to require the district court to look  again at the matters we just considered. The  judgment is AFFIRMED.



Notes:


1
 The policies were marked as exhibits at Hill's  deposition. However, they were not included in  the original appeal record. On January 27, 2000,  we granted AGF's motion to supplement the record  with the documents.



23
DIANE P. WOOD, Circuit Judge, dissenting in part.


24
The recent decisions from the Supreme Court on  the subject of workplace harassment emphasize the  importance of the policy on harassment that a  company adopts and maintains, when liability for  the actions of a supervisor are at issue. See  Faragher v. City of Boca Raton, 524 U.S. 775  (1998); Burlington Industries, Inc. v. Ellerth,  524 U.S. 742 (1998). When an employee who  complains of sexual or other forbidden harassment  from a supervisor can point to a tangible  employment action, the employer is subject to  vicarious liability no matter what policy it has  on the books. If the complaining employee has not  suffered from a tangible employment action,  however, the employer is liable unless it can  establish the two elements of a new affirmative  defense. Those elements are (1) that the employer  exercised reasonable care both to prevent and to  correct promptly any sexually (or, as here,  racially) harassing behavior, and (2) that the  plaintiff employee unreasonably failed to take  advantage of any preventive or corrective  opportunities that were provided by the employer  or otherwise available. Faragher, 524 U.S. at  807; Ellerth, 524 U.S. at 765.


25
Louise Hill's case arose before either Faragher  or Ellerth was decided, and so it is hardly  surprising that the district court did not follow  the language of those opinions chapter, book, and  verse. Nevertheless, it is our duty now, on de  novo review from the grant of summary judgment in  favor of defendant American General Finance  (AGF), to decide whether the company is entitled  to prevail as a matter of law. The majority has  found that the record is sufficiently developed  to permit this court to apply the new legal  standards and to affirm the district court's  judgment. With respect, I cannot agree.  Significant facts remain to be developed on both  parts of the employer's affirmative defense--a  defense, it is important to remember, on which  the defendant bears the burden of proof, not the  plaintiff. Looking at the facts in the light most  favorable to Hill, as we must, I cannot find that  AGF has succeeded in meeting that burden.


26
Like the majority, I find no serious dispute  over the question whether Hill suffered any  tangible employment action, such as discharge.  There is no hint of that in the record. I also  agree that the Faragher/Ellerth approach applies  to cases based on racial harassment in the  workplace, just as it does to sexual harassment.  See Allen v. Michigan Dept. of Corrections, 165  F.3d 405, 411 (6th Cir. 1999); Deffenbaugh-  Williams v. Wal-Mart Stores, Inc., 156 F.3d 581,  593 (5th Cir. 1998); Wright-Simmons v. City of  Oklahoma City, 155 F.3d 1264, 1270 (10th Cir.  1998). The central question is thus whether it is  clear beyond dispute that AGF has, on the basis  of undisputed facts, established its affirmative  defense.


27
Unlike the majority, I begin with an analysis  of AGF's policy against workplace harassment--a  policy that the majority concedes left some "room  for improvement." Ante at 643. One document to  which AGF points did no more than to say that it  was AGF's policy to comply with laws regarding equal employment without regard to race, and to  mention that questions with respect to this  policy were to be directed to the group manager  of employee and field relations. What kind of  policy is this? Was AGF trying to communicate to  its employees that it had decided not to be a  scofflaw? Employees would have had a right to  assume that their employer was not deliberately  setting out to violate relevant federal and state  statutes. This policy accomplishes nothing,  unless we are giving employers credit for stating  the obvious and for giving a telephone number for  further inquiries. Its unsatisfactory nature is  apparent when we compare it to the careful  policies so many employers have adopted, both  before and since the decisions in Faragher and  Ellerth. Those policies take care to define for  employees what kinds of behavior are forbidden,  to underscore the fact that even supervisory  employees must treat everyone with respect, to  set forth alternate ways to voice complaints (in  case one route is effectively blocked because the  harassing supervisor would get in the way), and  to stress the importance of preventive measures.  Careful policies describe the disciplinary  measures the company might use in a harassment  case, encourage employees to make complaints,  state unequivocally that retaliation will not be  tolerated, and explain that complaints will be  examined in a confidential manner. In addition,  policies should describe the responsibility of  supervisors (and employees) who learn of  harassment through informal channels. See, e.g.,  Montero v. Agco Corp., 192 F.3d 856, 862 (9th  Cir. 1999); Shaw v. Autozone Inc., 180 F.3d 806,  809 (7th Cir. 1999); Fenton v. HiSan Inc., 174  F.3d 827, 833 (6th Cir. 1999); Wilson v. Tulsa  Junior College, 164 F.3d 534, 541 (10th Cir.  1998); Lockard v. Pizza Hut, Inc., 162 F.3d 1062,  1066 (10th Cir. 1998). A second policy on which  AGF relied addressed sexual harassment  specifically. The majority describes it, and so  I will not repeat every detail. Even though it  goes into somewhat greater detail about the kind  of behavior the policy addresses, it too does not  meet the standards that have been found to be  satisfactory. Yet another memorandum outlines a  four-step complaint procedure.


28
Even if we were to agree that the latter two  policies somehow met the legal requirements that  the Supreme Court had in mind, however, more is  necessary. Critically, the employer has the  burden not only to show that it has enacted an  adequate policy, but also that it has taken  reasonable care (1) to prevent and (2) promptly  to correct any harassing behavior. If the  employees do not know that a policy exists, then  even the most admirable policy will not  accomplish either of those goals. And it is on  this point that AGF is most vulnerable. Hill  claimed that she did not recall ever receiving  those policies. AGF did not try to refute this  testimony by showing, as many employers do, that  Hill signed for receipt of the policies when she  joined the company, nor did it introduce evidence  indicating when the policies were first released  to the workforce. It did not do this because, at  least as the record shows so far, that never  happened. Instead, the best AGF could do was to  assert that the policies were buried in some  notebooks that were themselves located in a  "public access area" and accessible to employees.  If this is all it did (and we must so assume at  this stage of the proceedings), I would find it  to be insufficient to show the required  reasonable care for purposes of the affirmative  defense. Cf. Savino v. C.P. Hall Co., 199 F.3d  925, 932-33 (7th Cir. 1999) (sexual harassment  policy posted, with instructions on how to report  harassment); Montero, 192 F.3d at 862 (handbook  with harassment policy distributed to all  employees as well as a separate memorandum and  two pamphlets describing that policy); Shaw, 180  F.3d at 809 (copy of harassment policy given to  each employee in employee handbook and training  provided periodically to managers on the  company's sexual harassment policies and  guidelines). Employees cannot be expected to go  around opening up all sorts of unmarked binders,  to see if by any chance they might contain the  company's harassment policy.


29
Because AGF in my view fails the first of the  two required showings for the affirmative  defense, it is not entitled to summary judgment.  The Supreme Court indicated in Faragher and  Ellerth that the two factors were independent  criteria, both of which had to be satisfied.  Thus, even if the majority is correct and the  uncontested facts showed that Hill had some idea  how to complain, I would regard the summary  judgment as incorrect. In fact, however, the  uncontested facts do not show that she knew what  to do. Granted, she did not follow the procedures  prescribed in the collection of policies and  memoranda on which AGF is now relying  (undoubtedly because she did not know what they  said). This failure on her part cannot be called  unreasonable as a matter of law, since the  measures the company took to bring the proper  procedures to her attention are subject to  dispute.


30
I concur in the majority's rejection of Hill's  retaliation claim, which does not rest on the  kinds of disputed facts that should allow her to  proceed on the harassment claim. I would,  however, reverse the entry of summary judgment  and remand Hill's harassment claim for further  proceedings, and to that extent I respectfully  dissent.